     Case 2:20-cv-00155-DPM-PSH Document 19 Filed 11/02/20 Page 1 of 3



               IN THE UNITED ST ATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                          DELTA DIVISION

JARELL D TERRY                                               PLAINTIFF
ADC #149998C

v.                    No. 2:20-cv-155-DPM-PSH

SIDNEY LARRY, Former Sergeant,
Brickeys Max; ALICIA WILLIAMS,
Sergeant, Brickeys Max; BAINES,
Nurse; D. MAIDEN, Lieutenant,
Brickeys Max; and KATHEY
BAXTER, Sergeant Brickeys Max                            DEFENDANTS

                                ORDER
      1. On de novo review, the Court partly adopts and partly declines
the partial recommendation, Doc. 6, and mostly overrules Terry's
objections, Doc. 14 & 16-17.     FED. R. CIV. P. 72(b) (1983 addition to
advisory committee notes).
      2. The Court declines the recommendation as to Terry's claim that
he was forced to urinate in the hallcage. Doc. 6 at 5-6. Terry alleges
that he was in the hallcage from 7:30 p.m. to 4:00 a.m. He says that
during that time he "requested to urinate several times" but wasn't
allowed out and had to urinate in the hallcage, which had no toilet.
Doc. 5 at 5.
      There are some differences between Terry's case and those cited
1n the recommendation.        For example, in Revels v. Vincenz, the
     Case 2:20-cv-00155-DPM-PSH Document 19 Filed 11/02/20 Page 2 of 3



deprivation lasted only a few seconds because the Plaintiff "began
urinating even as [the defendant] was responding to his request."
382 F.3d 870,875 (8th Cir. 2004). In Knop v. Johnson, inmates had access
to "nonflushable receptacles" in their cells when access to flush toilets
wasn't permitted. 977 F.2d 996, 1013 (6th Cir. 1992). And in Whitted
v. Lazerson, the deprivation lasted no more than ninety minutes.
1998 WL 259929, at *2 (S.D.N.Y. 21 May 1998). It's not clear yet how
long Terry was forced to wait or how long he had to remain in the
hallcage after urinating. When those facts are fleshed out, it may be
that this claim fails.   For screening purposes, though, the Court
concludes that Terry has stated an Eighth Amendment claim against
Larry and Maiden.
     3. The Court adopts the remainder of the partial recommendation
and overrules Terry's objections. *      Terry may proceed with his
excessive force claim against Larry for slamming his head against the
hallcage door; and he may proceed with his Eighth Amendment claim
against Larry and Maiden based on being forced to urinate in the
hallcage.
     In his objections, Terry identified Larry as the person who
handcuffed him.     Doc. 16 at 4 & Doc. 17 at 1-2.      Because Terry is


*A "not" was inadvertently omitted in the fifth line from the bottom
on page six. The Court adds it: "Terry does not claim that Williams
sprayed him with the mace."
                                -2-
     Case 2:20-cv-00155-DPM-PSH Document 19 Filed 11/02/20 Page 3 of 3



proceeding with other claims against Larry, the Court asks the
Magistrate Judge to consider whether this claim- as supplemented-
    .          .
survives screening.
     4. All other claims and Defendants are dismissed without
prejudice. Going forward, if Terry wants to allege new or different
facts, then he must request permission to amend his complaint; he
can't add them in his objections. Further, it would help the Clerk if
Terry would submit one filing with all his objections instead of filing
several papers.
     So Ordered.

                                                   I'
                                  D .P. Marshall Jr.
                                  United States District Judge




                                   -3-
